Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the first sensing electrode and the common electrode are configured to form a first comb structure; wherein the second sensing electrode and the common electrode are configured to form a second comb structure; wherein both the first and second comb structures are disposed parallel to the first side of the substrate and comprise a plurality of interleaved fingers of the respective sensing electrode and the common electrode” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, 8 and 13; 
The prior art of record does not teach “a first voltage divider operatively connected to the first oxygen sensing circuit; a second voltage divider operatively connected to the second oxygen sensing circuit” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746